Citation Nr: 1044800	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for congestive heart failure 
(CHF), including as secondary to service-connected diabetes 
mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

When this case was originally before the Board in April 2010, it 
was stayed pursuant to directions issued by the Secretary of 
Veterans Affairs on November 20, 2009, to stay adjudicatory 
action on all claims for service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era that could not be granted under the current law, but 
that could potentially be granted based on the planned new 
presumptions of service connection set forth in the amended 
38 C.F.R. § 3.309(e) (2010).  On October 29, 2010, the Secretary 
issued a memorandum lifting the stay of appeals affected by the 
new herbicide-related presumptions, reporting that the 
Congressional Review Act waiting period for the amended 
regulation expired on October 30, 2010.  Accordingly, the stay on 
adjudication of the affected claims was lifted, effective October 
30, 2010, and as such, this case is now before the Board.  

The the issue of entitlement for service connection for 
peripheral vascular disease (PVD) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See February 2008 
substantive appeal.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

For the reasons set forth below, the Board finds that additional 
development is required in this case.  Specifically, on remand, 
the Veteran should be afforded a VA examination assessing whether 
his currently diagnosed CHF is caused or aggravated by his 
service-connected DM, and further attempts should be made to 
obtain a complete copy of his private and VA treatment records.
 
The Veteran contends that his currently diagnosed CHF was caused 
by, or is related to, his service-connected DM.  In support of 
this contention, he has submitted an article titled, "ACC/AHA 
2005 Guideline Update for the Diagnosis and Management of Chronic 
Heart Failure in the Adult," which suggests that patients with 
DM are at high risk for developing/having heart failure.  

The evidence of record indicates that the Veteran first sought 
treatment for his heart in June 2003, when Dr. David G. Paris 
diagnosed him with hypertensive heart disease with probably mild 
congestive heart failure, which was now resolved, secondary to 
hypertensive heart disease.  Additionally, during private 
treatment with Dr. Dr. David Mishkin the following day, the 
Veteran was diagnosed with mild cardiomegaly.  

The record also reveals that the Veteran first sought VA 
treatment in September 2005, when he reported having a medical 
history significant for CHF.  Subsequently, during treatment in 
January 2006, the Veteran was noted to have been first diagnosed 
with CHF in 2004, and to have first been diagnosed with DM in 
January 2006.  At his May 2007 VA DM examination, the examiner 
noted that the Veteran had a past history of CHF; however, he did 
not provide a diagnosis as to any heart condition at that time.  
In October 2007, the Veteran was admitted to the VA hospital for 
pacer placement following the diagnosis of third-degree heart 
blockage; at that time, the doctor noted that he had 
hypertension, CHF, and symptoms consistent with atrioventricular 
dissociation.  Thereafter, at a July 2008 cardiology 
consultation, the Veteran was diagnosed with CHF and 
hypertension, and at his July 2009 cardiology consultation, he 
was diagnosed with a severely dilated left ventricle with 
severely reduced left ventricle systolic function, moderate 
concentric left ventricular hypertrophy, a mildly dilated aortic 
root, possible diastolic dysfunction (i.e., impaired relaxation 
pattern), and a delayed systolic peak in the basal lateral wall.  
Finally, during VA cardiology treatment in June 2009 and July 
2009, the doctor reported that the Veteran had non-ischemic heart 
disease, noting that a July 2008 myocardial study did not show 
any ischemia.  

Although the Veteran is service connected for DM, has a current 
diagnosis of CHF, and has been undergoing consistent cardiology 
treatment, to date, no medical opinion has adequately addressed 
whether the Veteran's CHF is caused by, or related to, his 
military service, or is caused or aggravated by his service-
connected DM.  In this regard, the Board notes that, under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to 
provide a medical examination and/or get a medical opinion when 
the record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
because the Veteran is currently service-connected for DM and has 
a current diagnosis of CHF, and because there is an indication 
that his CHF may be causally related to, or aggravated by, his 
service-connected DM, a medical opinion regarding whether his 
service-connected DM has caused or aggravated his CHF is 
necessary to make a determination in this case.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Additionally, the Board notes that a review of the record reveals 
that some of the Veteran's relevant private treatment records 
have not yet been associated with the claims file.  Specifically, 
the June 2003 treatment records from Dr. Paris and Dr. Mishkin 
indicate that the Veteran likely received additional follow-up 
treatment for his heart condition from these physicians.  In this 
regard, the Board notes that VA has a duty to make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include private medical records.  
See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  
Accordingly, efforts should be made on remand to obtain a 
complete copy of all of the Veteran's outstanding private 
treatment records.  

As this case must be remanded for the foregoing reasons, copies 
of any recent treatment records from the VA medical center in 
Miami, Florida, should also be obtained on remand.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his congestive heart failure (CHF), 
to specifically include treatment records 
from Dr. David Mishkin and Dr. David G. 
Paris.  Following the receipt of any 
necessary authorizations from the appellant, 
attempt to obtain all identified medical 
records.  

2.  Make arrangements to obtain the Veteran's 
complete treatment records regarding his 
congestive heart failure from the VA Medical 
Center in Miami, Florida, dated since May 
2009.

3.  Then, schedule the Veteran for a VA 
cardiology examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any cardiovascular disorders found to be 
present.  In this regard, the examiner should 
specifically note whether the Veteran has 
ischemic heart disease.    

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current cardiovascular disease, to 
specifically include CHF, had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury.  

Additionally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected DM either (a) caused or (b) 
aggravated any current cardiovascular 
disease, including his CHF.  In doing so, the 
examiner should specifically acknowledge and 
comment on the article submitted by the 
Veteran, titled: "ACC/AHA 2005 Guideline 
Update for the Diagnosis and Management of 
Chronic Heart Failure in the Adult."

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  After completion of the above, review the 
examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions requested, 
the reports must be returned to the examiner 
for corrective action.

5.  Finally, readjudicate the Veteran's 
claim on appeal.    If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

